Citation Nr: 1046385	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
gastroenteritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to September 
1975 and from February 1985 to October 1985.   The Veteran also 
had periods of inactive duty.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2005 and April 2006 rating decisions of the San 
Diego, California, Department of Veterans Affairs (VA) which 
determined respectively that service connection for PTSD was 
denied and that there was no new and material evidence to reopen 
the claim of service connection for gastroenteritis.  

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of 
a potentially service-connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction of 
an error in diagnosis, or development of a new and separate 
condition. 38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. 
App. 199 (2009).  The Board notes that the Veteran initially 
filed a claim for mental depression.  The Veteran's current claim 
for service connection for PTSD is based on a different diagnosis 
and factual basis and therefore the claims have not been combined 
and new and material evidence is not needed.  Compare Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's current diagnosis of PTSD is not due to an in-
service stressor.

2.  In an unappealed August 2003 rating decision, the RO 
continued a denial of entitlement to service connection for 
gastroenteritis.

3.  Since the August 2003 rating decision, relevant medical 
records have been added to the claims folder.   



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) 
(2010).

2.  New and material evidence has been received since the RO's 
August 2003 decision, which continued the previous denial of 
service connection for gastroenteritis; the claim for service 
connection for gastroenteritis is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With regard to claims to reopen, the VCAA requires notice of the 
evidence needed to reopen the claim as well as the evidence to 
establish the underlying benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  An April 2005 letter contained notice of 
what is necessary to establish a claim for service connection and 
informed the Veteran of what qualifies as new and material 
evidence.  The letter notified the Veteran that his claim for 
service connection for gastroenteritis was denied because there 
was no evidence of gastroenteritis in service.  The Veteran did 
not receive notice in compliance with Dingess, however, he is not 
prejudiced as his claim for PTSD was denied.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has obtained the Veteran's service treatment records and VA 
treatment records.  
The Board also acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claim for PTSD; 
however, given the facts of this case a VA examination is not 
required.  The Veteran has not provided proof of a verifiable in-
service stressor and therefore, an examination would not aid in 
substantiating his claim.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.



II.  New and Material Evidence 

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).




Analysis 

By way of history, in October 1976 the RO denied service 
connection for gastroenteritis, as there was no evidence at the 
time of the Veteran's separation from service that he had any 
complaints of notations of gastroenteritis.  The Veteran did not 
appeal the decision and it became final.  The evidence of record 
at the time of the decision consisted of the Veteran's service 
treatment records.

The Veteran filed a new claim in January 1997.  In August 1997 
the RO determined that there was no new and material evidence 
with which to reopen the claim of service connection for 
gastroenteritis.  The Veteran did not appeal the decision and it 
became final.  The new evidence submitted was a telegram dated in 
October 1974, Emergency Room records dated in July 1994 and 
outpatient treatment records from Depaul Hospital dated from May 
1981 to June 1981.

The Veteran filed a new claim in January 2002.  In August 2003 
the RO continued the denial of entitlement to service connection 
for gastroenteritis because the evidence was not new and 
material.  The new evidence at the time of the rating decision 
consisted of outpatient treatment records from the Loma Linda VA 
Medical Center dated in July 1997 and June 2001.  He did not file 
an appeal however, and the August 2003 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2005, the Veteran again requested service connection 
for gastroenteritis.  In order to reopen this claim, new and 
material evidence must be received.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The relevant evidence submitted since the last final rating 
decision includes a duplicate copy of the telegram dated in 
October 1974, affidavit from E.W.H. dated in August 2000, report 
of medical history and report of medical examination dated in 
February 1977 showing food poisoning in 1974, duplicate copy of 
report of medical examination dated in February 2006, duplicate 
service treatment records dated from February 1973 to September 
1975, a letter from Dr. D.B. dated in March 2007 and Loma Linda 
VA Medical Center records dated from December 2004 through March 
2007.

The Board finds that the letter dated in March 2007, written by 
Dr. D.B. is new as the evidence has not previously been of 
record.  The evidence is also material evidence.  The letter 
states that the Veteran's intermittent abdominal pain has been 
present since his service.  Dr.  D.B. stated that the Veteran is 
currently undergoing a workup to determine the etiology of his 
symptoms.  

As stated above, the claim is reopened.  As the RO considered the 
underlying service connection claim, the Board will proceed with 
appellate review of the claim of service connection for 
gastroenteritis at this time.  

III.  Service Connection

Pertinent Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2010); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred. If the evidence establishes 
that the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor. See 38 C.F.R. § 3.304(f) (2010).

If the Veteran did not engage in combat with the enemy, his own 
testimony by itself is not sufficient to establish the incurrence 
of a stressor; rather, there must be service records or other 
credible supporting evidence to corroborate his testimony. See 
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. 
App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that "[t]here is 
nothing in the statute or the regulations which provide that 
corroboration must, and can only, be found in the service 
records."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(quoting Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  However, 
when a claim for PTSD is based on a noncombat stressor, "the 
noncombat Veteran's testimony alone is insufficient proof of a 
stressor,"  Dizoglio, 9 Vet. App. at 166, and "credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical nexus 
evidence." Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 10 
Vet. App. at 147; Doran, supra. "[T]he absence of corroboration 
in the service records... does not relieve the Board of its 
obligation to assess the credibility and probative value of the 
other evidence."  Doran, 6 Vet. App. at 290-91.  However, "[a]n 
opinion by a mental health professional based on a post service 
examination of the Veteran cannot be used to establish the 
occurrence of the stressor."  Cohen, 10 Vet. App. at 145 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)); see also Wood 
v. Derwinski, 190, 193 (1991).

The Board notes that 38 C.F.R. § 3.304(f) was amended, effective 
July 13, 2010.  75 Fed. Reg. 39843 (July 13, 2010). Under the new 
regulation, a Veteran's lay testimony alone, indicating that his 
claimed in-service stressor is related to his fear of hostile 
military or terrorist activity, may establish the occurrence of 
the claimed in-service stressor if it is consistent with the 
places, types, and circumstances of his service. 75 Fed. Reg. 
39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) 
(2010)). 

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, VA 
shall give the benefit of the doubt to the claimant. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).

Analysis 

The Veteran began his service in the Marine Corps and his DD-214 
reflects that he served from February 1973 to September 1975.  
The record reflects that he served in Vietnam for one year.  His 
military occupational specialty at that time was an AmTrac 
Crewman.  He received the National Defense Service Medal, Navy 
Unit Commendation, Meritorious Unit Commendation, Good Conduct 
Medal with one bronze star, Armed Forces Expeditionary Medal 
(Vietnam), Vietnam Service Medal with one bronze campaign star 
and the Humanitarian Service Medal.  These military decorations 
are not those typically recognized as indicative of combat 
service, (the Purple Heart, Combat Infantryman Badge, or similar 
combat citation with "V" device).  See VAOPGCPREC 12-99; 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   The Veteran's second 
tour of active duty was with the Air Force from February 1985 to 
October 1985.  His DD-214 shows that he was an inventory 
management specialist.  He received the Antarctic Medal, Marine 
Corps Good Conduct Medal, Air Force Longevity Service Medal, Navy 
Unit Commendation Ribbon, Meritorious Unit Commendation Medal and 
the Armed Forces Expeditionary Medal.  These medals are also not 
recognized as indicative of combat service.  As such, credible 
supporting evidence is needed for any provided stressors.  
Service treatment records, including February 1973 induction and 
September 1975 separation examination reports, show no complaints 
or treatment for a psychiatric disability.  Moreover, none of the 
service treatment records indicate treatment for depression, 
excessive worry or insomnia.  February 1995 Air Force records 
show that the Veteran had several incidents of misconduct.  He 
made unauthorized calls and committed forgery and 
misrepresentation.  He was discharged with a general discharge.

Post service outpatient treatment records dated in June 1998 
report that the Veteran related his trauma in service to two 
incidents in 1993.  He stated that he was charged with "using 
the autovan when he was trying to be a good samaritan" and that 
"Captain Pollack was identified as a part of charging him with 
fraudulent use of a military identification card" but his 
brother was using the identification.   

A March 2004 letter provided the Veteran with a PTSD 
questionnaire.  In June 2004 the Veteran submitted a 24 page 
document where he described the daily activities of service from 
basic training to being deployed.  He reported instances of 
injury or sickness during service.  The Veteran reported 
deployment to Vietnam and his duty on Board the Ship Mayaquez.  
He states that the ship was unfit for humans and crying and 
screaming could be heard on a daily basis from the Vietnamese 
captives onboard the ship.  The Veteran also stated that he was 
involved in Operation Frequent Wind.  

An April 2004 Vet Center Intake record reflects that the Veteran 
"reported he heard rockets and bombs nightly which seemed to 
remind him that he could be killed." While the Board 
acknowledges that this incident could be construed as "fear of 
hostile military takeover," the VA examiners have not confirmed 
that this incident would be adequate to support a diagnosis of 
PTSD and relate that diagnosis to service.  

On the stressor questionnaire the Veteran stated that his 
stressors occurred from June 1986 to June 1998 and then in March 
1993, during a period of "active duty for Reserves."  The only 
description the Veteran provided was that the incidents involved 
discrimination and harassment.  The Veteran reiterated several 
times that the information was confidential and he was unable to 
provide details.  

The Board notes that the SS Mayaguez was a U.S. ship that 
attained notoriety for its  May 12, 1975 seizure by Khmer Rouge 
forces of Cambodia, which resulted in a confrontation with the 
United States at the close of the Vietnam War.  The Veteran has 
provided no evidence that he was aboard this ship.  Furthermore, 
his stressor dates do not correlate to the Vietnam War and 
therefore, he would not have been aboard the ship at the time he 
has specified.  

In fact, there is no description of a verifiable stressor in the 
claims file.  The Veteran has not provided specific dates with 
specific incidents which would be capable of verification.  As 
such, there was insufficient information provided to attempt to 
verify the stressors through official sources.  In June 2008, the 
VA issued a formal finding on a lack of information required to 
corroborate stressors associated with PTSD.  The only possibility 
of substantiating the Veteran's claim would be if he genuinely 
feared hostile military activity and there was compete medical 
evidence relating that instance to service.  No VA or non VA 
examiner has related the Veteran's presence in Vietnam or fear of 
hostile military activity to his PTSD.  Furthermore, due to the 
Veteran's inconsistencies and his forgery in service, the Board 
does not find the Veteran credible.  

The Board notes that PTSD was first diagnosed in 1997; however, 
the examiner did not relate the Veteran's diagnosis to service or 
to the Veteran's alleged stressor of fear of being killed due to 
nightly rockets and bombs.  See 38 C.F.R. § 3.304(f).  In 
December 2004 treatment records, the examiner notes that the 
Veteran's PTSD was diagnosed in 1998 and that he avoids things 
that remind him of Vietnam.  However, the examiner did not relate 
the Veteran's PTSD to his service. 

The Board has considered the assertions advanced by the Veteran 
in connection with the appeal.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a lay person, without the appropriate 
medical training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature, onset, or 
etiology of his claimed PTSD disability have no probative value.

Even conceding the diagnoses of PTSD, the Board cannot grant 
service connection, with no indication of combat, without 
verifiable stressor information or other credible supporting 
evidence.

In the absence of evidence that a verifiable stressor (sufficient 
to support a diagnosis of PTSD) actually occurred, the essential 
criteria of 38 C.F.R. § 3.304 have not been met, and the Board 
must therefore deny the Veteran's claim of entitlement to service 
connection for PTSD.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for gastroenteritis is 
reopened.  

Entitlement to service connection for PTSD is denied.


REMAND

New and material evidence having been received, the claim of 
entitlement to service connection for gastroenteritis is 
currently before the Board.  However, the record as it stands is 
currently inadequate for the purpose of rendering a fully 
informed decision.  When the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

As referenced above, a March 2007 letter from Dr. D.B. stated 
that the Veteran's intermittent abdominal pain has existed since 
service.  She stated that the Veteran was undergoing a workup to 
determine the etiology of his symptoms; however, no such workup 
has been located in the Veteran's file.  Therefore, an attempt to 
locate these records should be made.  Furthermore, a VA 
examination is necessary to determine whether the Veteran's 
current disability is related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Loma, 
Linda VAMC all pertinent outstanding 
records regarding stomach problems and 
gastroenteritis.  The RO should follow the 
current procedures of 38 C.F.R. § 3.159 as 
regards obtaining records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  If no records are obtained, 
that fact must be documented in the 
record. 

2.  Following the above action, arrange for 
a VA examiner to review the claims file for 
the purposes of determining the etiology 
and likely date of onset of the Veteran's 
gastroenteritis.  The examiner is requested 
to provide an opinion as to whether the 
Veteran has gastroenteritis that is at 
least as likely as not related to his 
period of service or any incident therein.  
A complete rationale for any opinion 
expressed by the examiner must be provided.  
If this question cannot be answered without 
resorting to speculation then the examiner 
should explain why it would be speculative 
to respond.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report to 
ensure that it is responsive to and in 
complete compliance with the directives of 
this remand.  If the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
Veteran and his representative.  The 
appropriate time within which to respond 
should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


